UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) R QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2011. OR £ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . Commission file number: 0-24611 CFS Bancorp, Inc. (Exact name of registrant as specified in its charter) Indiana 35-2042093 (State or other jurisdiction (I.R.S. Employer of incorporation or organization) Identification No.) 707 Ridge Road, Munster, Indiana (Address of principal executive offices) (Zip code) (219) 836-2960 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YES RNO £ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YES £NO £ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filer £ Accelerated filer £ Non-accelerated filer £ (Do not check if a smaller reporting company) Smaller reporting company R Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YES £NO R The Registrant had 10,869,236 shares of Common Stock issued and outstanding as of April 28, 2011. CFS BANCORP, INC. TABLE OF CONTENTS Page PART I - FINANCIAL INFORMATION Item 1. Financial Statements (Unaudited) Condensed Consolidated Statements of Condition 3 Condensed Consolidated Statements of Income 4 Condensed Consolidated Statements of Changes in Shareholders’ Equity 5 Condensed Consolidated Statements of Cash Flows 6 Notes to Condensed Consolidated Financial Statements 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 26 Item 3. Quantitative and Qualitative Disclosures about Market Risk 51 Item 4. Controls and Procedures 53 PART II - OTHER INFORMATION Item 1. Legal Proceedings 53 Item 1A. Risk Factors 53 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 54 Item 3. Defaults Upon Senior Securities 54 Item 4. (Removed and Reserved) 54 Item 5. Other Information 54 Item 6. Exhibits 54 Signature Page 55 Certifications of Principal Executive Officer and Principal Financial Officer 56 Exhibit 31.1 Exhibit 31.2 Exhibit 32.0 2 table of contents CFS BANCORP, INC. Condensed Consolidated Statements of Condition March 31, 2011 December 31, 2010 (Unaudited) ASSETS (Dollars in thousands) Cash and amounts due from depository institutions $ $ Interest-bearing deposits Cash and cash equivalents Investment securities available-for-sale, at fair value Investment securities held-to-maturity, at cost Federal Home Loan Bank stock, at cost Loans receivable Allowance for loan losses (17,095 ) (17,179 ) Net loans Bank-owned life insurance Accrued interest receivable Other real estate owned Office properties and equipment Net deferred tax assets Other assets Total assets $ $ LIABILITIES AND SHAREHOLDERS’ EQUITY Deposits $ $ Borrowed funds Advance payments by borrowers for taxes and insurance Other liabilities Total liabilities Commitments and contingencies Shareholders’ equity: Preferred stock, $.01 par value; 15,000,000 shares authorized — — Common stock, $.01 par value; 85,000,000 shares authorized; 23,423,306shares issued; 10,869,236 and 10,850,040 shares outstanding Additional paid-in capital Retained earnings Treasury stock, at cost; 12,554,070 and 12,573,266 shares (154,877 ) (155,112 ) Accumulated other comprehensive loss, net of tax (2,479 ) (2,950 ) Total shareholders’ equity Total liabilities and shareholders’ equity $ $ See accompanying notes to the unaudited condensed consolidated financial statements. 3 table of contents CFS BANCORP, INC. Condensed Consolidated Statements of Income Three Months Ended March 31, (Unaudited) (Dollars in thousands, except share and per share data) Interest income: Loans receivable $ $ Investment securities Other interest-earning assets Total interest income Interest expense: Deposits Borrowed funds Total interest expense Net interest income Provision for loan losses Net interest income after provision for loan losses Non-interest income: Service charges and other fees Card-based fees Commission income 45 54 Net gain (loss) on sale of: Investment securities Loans receivable 32 ― Other assets (5 ) 1 Income from bank-owned life insurance Other income Total non-interest income Non-interest expense: Compensation and employee benefits Net occupancy expense FDIC insurance premiums and OTS assessments Professional fees Furniture and equipment expense Data processing Marketing Other real estate owned related expense, net Loan collection expense Severance and early retirement expense ― 4 Other general and administrative expenses Total non-interest expense Income before income taxes Income tax (benefit) expense (34 ) Net income $ $ Per share data: Basic earnings per share $ $ Diluted earnings per share Cash dividends declared per share Weighted-average common and common share equivalents outstanding: Basic Diluted See accompanying notes to the unaudited condensed consolidated financial statements. 4 table of contents CFS BANCORP, INC. Condensed Consolidated Statements of Changes in Shareholders’ Equity Accumulated Additional Other Common Paid-In Retained Treasury Comprehensive Stock Capital Earnings Stock Loss Total (Unaudited) (Dollars in thousands, except per share data) Balance at January 1, 2010 $ ) $ ) $ Net income — Other comprehensive income: Change in unrealized appreciation on investment securities available-for-sale, net of reclassification and tax — Total comprehensive income — Net purchases of Rabbi Trust shares — — — (1 ) — (1 ) Forfeiture of restricted stock awards — — ) — — Unearned compensation restricted stock award — ) — — — Dividends declared on common stock ($.01 per share) — — ) — — ) Balance at March 31, 2010 $ ) $ ) $ Balance at January 1, 2011 $ ) $ ) $ Net income — Other comprehensive income: Change in unrealized appreciation on investment securities available-for-sale, net of reclassification and tax — Total comprehensive income — Forfeiture of restricted stock awards — 2 ) — 2 Unearned compensation restricted stock awards — ) — — — Dividends declared on common stock ($.01 per share) — — ) — — ) Balance at March 31, 2011 $ ) $ ) $ See accompanying notes to the unaudited condensed consolidated financial statements. 5 table of contents CFS BANCORP, INC. Condensed Consolidated Statements of Cash Flows Three Months Ended March 31, (Unaudited) (Dollars in thousands) OPERATING ACTIVITIES: Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Provision for loan losses Depreciation and amortization Net discount accretion on investment securities available-for-sale (83 ) (198 ) Net premium amortization on investment securities held-to-maturity 40 — Net (gain) loss on sale of: Loans held-for-sale (32 ) — Investment securities (519 ) (456 ) Other assets 5 (1 ) Write down on transfer of future branch sites to other real estate owned — Write down of construction-in-progress — Deferred income tax expense Proceeds from sale of loans held-for-sale — Origination of loans held-for-sale (899 ) — Increase in cash surrender value of bank-owned life insurance (206 ) (223 ) (Increase) decrease in other assets (4,456 ) Increase (decrease) in other liabilities (125 ) Net cash provided by (used in) operating activities (2,272 ) INVESTING ACTIVITIES: Proceeds from sale of: Investment securities, available-for-sale Other real estate owned 57 Proceeds from maturities and paydowns of: Investment securities, available-for-sale Investment securities, held-to-maturity — Purchases of: Investment securities, available-for-sale (68,070 ) (22,871 ) Properties and equipment (43 ) (150 ) Redemption of Federal Home Loan Bank stock — Net loan repayments (fundings) (4,059 ) Net cash flows provided by (used in) investing activities (23,286 ) FINANCING ACTIVITIES: Net increase (decrease) in: Deposit accounts Advance payments by borrowers for taxes and insurance Short-term borrowed funds (9,321 ) Proceeds from Federal Home Loan Bank advances — Repayments of Federal Home Loan Bank advances (15,050 ) (37,047 ) Dividends paid on common stock (109 ) (109 ) Net purchase of Rabbi Trust shares — (1 ) Net cash flows provided by financing activities Increase (decrease) in cash and cash equivalents (3,786 ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ Supplemental disclosures: Loans and land transferred to other real estate owned $ $ Cash paid for interest on deposits Cash paid for interest on borrowed funds Cash paid for income taxes — See accompanying notes to the unaudited condensed consolidated financial statements. 6 table of contents CFS BANCORP, INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) 1. Basis of Presentation The accompanying unaudited condensed consolidated financial statements have been prepared in conformity with U.S. generally accepted accounting principles for interim financial information and with the instructions to Form 10-Q and Article 10 of Regulation S-X.Accordingly, they do not include all of the information or footnotes necessary for a complete presentation of financial condition, results of operations, or cash flows in accordance with U.S. generally accepted accounting principles.In our opinion, all adjustments (consisting only of normal recurring adjustments) necessary for a fair presentation have been included.The results of operations for the three months ended March 31, 2011 are not necessarily indicative of the results expected for the year ending December 31, 2011.The March 31, 2011 condensed consolidated financial statements should be read in conjunction with the consolidated financial statements and notes for the year ended December 31, 2010 included in the Company’s Annual Report on Form 10-K. The preparation of the condensed consolidated financial statements in conformity with U.S. generally accepted accounting principles requires management to make estimates, judgments, or assumptions that could have a material effect on the carrying value of certain assets and liabilities.These estimates, judgments, and assumptions affect the amounts reported in the condensed consolidated financial statements and the disclosures provided.The determination of the allowance for loan losses, valuations and impairments of investment securities, and the accounting for income tax expense are highly dependent on management’s estimates, judgments, and assumptions where changes in any of these could have a significant impact on the financial statements. The condensed consolidated financial statements include the accounts of CFS Bancorp, Inc. (the Company), its wholly-owned subsidiary, Citizens Financial Bank (the Bank), and its wholly-owned subsidiary, CFS Holdings, LTD.All material intercompany balances and transactions have been eliminated in consolidation. Certain items in the condensed consolidated financial statements of prior periods have been reclassified to conform to the current period’s presentation. 2. Earnings Per Share Basic earnings per common share (EPS) is computed by dividing net income by the weighted-average number of common shares outstanding during the year.Restricted stock shares which have not vested, and shares held in Rabbi Trust accounts are not considered to be outstanding for purposes of calculating basic EPS.Diluted EPS is computed by dividing net income by the average number of common shares outstanding during the year and includes the dilutive effect of stock options, unearned restricted stock awards, and treasury shares held in Rabbi Trust accounts pursuant to deferred compensation plans.The dilutive common stock equivalents are computed based on the treasury stock method using the average market price for the year. 7 table of contents The following table sets forth the computation of basic and diluted earnings per share: Three Months Ended March 31, (Dollars in thousands, except per share data) Net income $ $ Weighted-average common shares: Outstanding Equivalents (1) Total Earnings per share: Basic $ $ Diluted Number of anti-dilutive stock options excluded from the diluted earnings per share calculation Weighted-average exercise price of anti-dilutive option shares $ $ Assumes exercise of dilutive stock options, a portion of the unearned restricted stock awards, and treasury shares held in Rabbi Trust accounts. 3.Investment Securities The amortized cost of investment securities and their fair values are as follows for the periods indicated: Gross Gross Par Amortized Unrealized Unrealized Fair Value Cost Gains Losses Value (Dollars in thousands) At March 31, 2011: Available-for-sale investment securities: U.S. Treasury securities $ $ $
